SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K [x] ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED JUNE 30, 2011 or [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 0-22773 NETSOL TECHNOLOGIES, INC. (Name of small business issuer as specified in its charter) NEVADA95-4627685 (State or other jurisdiction of(I.R.S. Employer incorporation or organization)Identification Number) 23901 Calabasas Road, Suite 2072, Calabasas, CA 91302 (Address of principal executive offices) (Zip code) (818) 222-9195 (Issuer's telephone number including area code) SECURITIES REGISTERED UNDER SECTION 12(b) OF THE EXCHANGE ACT: COMMON STOCK, $. THE NASDAQ CAPITAL MARKET Indicate by check mark if the registrant is a well-known seasoned issuer, as defined by Rule 405 of the Securities Act. Yes [ ] No [x ] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. Yes [ ] No [x ] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [x] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [x] No [ ] Indicate by check mark ifdisclosure of delinquent filers in response to Item 405 of Regulation S-K(§229.405) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated Filer [ ]Accelerated Filer [ ] Non-accelerated Filer []Smaller reporting company [x] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes [ ] No [x] The aggregate market value of the Common Stock held by non-affiliates of the registrant was approximately $75,485,576 based upon the closing price of the stock as reported on NASDAQ Capital Market ($1.74 per share) on June 30, 2011, the last business day of the registrant’s fiscal year. As of September 13, 2011, there were 56,076,355 shares of common stock outstanding and no shares of its Preferred Stock issued and outstanding. DOCUMENTS INCORPORATED BY REFERENCE (None) ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES ACT OF 1934 TABLE OF CONTENTS AND CROSS REFERENCE SHEET PART I PAGE Note About Forward-Looking Statements Item 1 Business 1 Item 2 Properties 17 Item 3 Legal Proceedings 17 PART II Item 5 Market for Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 18 Item 6 Selected Financial Data 19 Item 7 Management's Discussion and Analysis and Plan of Operations 20 Item 7A Quantitative and Qualitative Disclosures about Market Risk 33 Item 8 Financial Statements and Supplementary Data 33 Item 9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 33 Item 9A Controls and Procedures 33 Item 9B Other Information 34 PART III Item 10 Directors, Executive Officers and Corporate Governance 35 Item 11 Executive Compensation 39 Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 53 Item 13 Certain Relationships and Related Transactions, and Director Independence 53 Item 14 Principal Accountant Fees and Services 53 PART IV Item 15 Exhibits and Financial Statement Schedules 55 NOTE ABOUT FORWARD LOOKING STATEMENTS This Annual Report on Form 10 contains forward looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 relating to the development of the Company's products and services and future operation results, including statements regarding the Company that are subject to certain risks and uncertainties that could cause actual results to differ materially from those projected.The words "believe," "expect," "anticipate," "intend," variations of such words, and similar expressions, identify forward looking statements, but their absence does not mean that the statement is not forward looking.These statements are not guarantees of future performance and are subject to certain risks, uncertainties and assumptions that are difficult to predict.Factors that could affect the Company's actual results include the progress and costs of the development of products and services and the timing of the market acceptance. Forward looking statements may appear throughout this report, including without limitation, the following sections: Item 1 “Business,” and Item 7 “Management’s Discussion and Analysis of Financial Condition and Results of Operations.”We undertake no obligation to revise or publicly release the results of any revision to these forward-looking statements, except as required by law.Given these risk and uncertainties, readers are cautioned not to place undue reliance on such forward-looking statements. As used herein, “NetSol,” “we”, “our,” and similar terms include NetSol Technologies, Inc. and its subsidiaries, unless the context indicates otherwise. PART 1 ITEM 1 - BUSINESS GENERAL NetSol Technologies, Inc. (NasdaqCM: NTWK) (NasdaqDubai: NTWK) is a worldwide provider of IT and enterprise application solutions, NetSol Technologies, Inc. executes its mission of focusing technology on the operational needs of its clients. NetSol’s services and solutions enable businesses to streamline their operations and compete more effectively. The Company is organized into two main revenue areas, consisting of enterprise solutions – NetSol Financial Suite (NFS™) – for the global financing, leasing and lending industry and a portfolio of managed services, including customized application development, systems integration, and business process engineering.In addition, NetSol’ s solutions portfolio includes the smartOCI™ e-Procurement search engine for SAP SRM users. NetSol’s clients include Dow-Jones 30 Industrials and Fortune 500 manufacturers and financial institutions, global vehicle manufacturers, and enterprise technology providers, all of which are serviced by NetSol delivery locations across the globe. Founded in 1997, NetSol is headquartered in Calabasas, California. While the Company follows a global strategy for sales and delivery of its portfolio of solutions and services, it continues to maintain regional offices in the San Francisco Bay Area and the corporate headquarters in Calabasas, for North America; the London Metropolitan area for Europe; and Bangkok, Thailand and Lahore, Pakistan for Asia Pacific.The Company continues to maintain services, product and/or sales specific offices in Australia, China, Thailand, the Kingdom of Saudi Arabia and Pakistan and, in any other country, on an as needed basis. 1 OUR BUSINESS Corporate Highlights A few of NetSol’s major successes achieved in 2010-2011 were: ● Execution of a successful joint venture agreement with Atheeb Group ● Furthering expansion in the China and Thailand markets by adding new customers ● Certification of our smartOCI™ by SAP for integration into SAP applications ● Favorable renewal of the frame agreement with Daimler Financial Services AG ● Strategic understanding with SANY Auto Finance Company Limited for enhanced financial solutions and IT services ● Entry into partnerships with CIBER Netherlands and Excelerated Sourcing Limited, UK ● Relocation of NetSol Beijing offices to accommodate expanded operations ● Successful implementation of ISO 20000 at NetSol PK ● Signed memorandum of understanding with Brasilinvest Group to launch a joint venture in Brazil ● Selection by a Fortune ompany of NetSol's smartOCI™ Search Engine as their e-procurement solution ● NetSol PK winning the Teradata National IT Excellence Award ● NetSol PK’s Executive Vice President being awarded CIO of the year by Teradata. ● Successful reassessment as CMMi Level 5 by SEI of Carnegie Mellon University ● Restructuring global operational units by streamlining the regional delivery capabilities and sales organization ● Consolidating from three global regions to two regions with Region 1, the Americas and Europe and Region 2,Asia Pacific and the Middle East. Company Business Model In today’s highly competitive marketplace, business executives with labor or services-centric budgetary responsibilities are not just encouraged but, in fact, obliged to engage in “Make or Buy” decision process when contemplating how to support and staff new development, testing, services support and delivery activities.The Company business offerings are aligned as a BestShoring® solutions strategy.Simply defined, BestShoring® is NetSol Technologies’ ability to draw upon its global resource base and construct the best possible solution and price for each and every customer.Unlike traditional outsourcing offshore vendors, NetSol draws upon an international workforce and delivery capability to ensure a “BestShoring® delivers BestSolution™” approach. NetSol combines domain expertise, not only with lowest cost blended rates from its design centers and campuses located around the world, but also with the guarantee of localized program and project management while minimizing any implementation risk associated with a single service center.Our BestShoring® approach, which we consider a unique and cost effective global development model, is leading the way, providing value added solutions for Global Business Services™ through a win-win partnership, rather than the traditional outsourced vendor framework.Our focus on “Solutions” serves to ensure the most favorable pricing while delivering in-depth domain experience.NetSol currently has locations in Bangkok, Beijing, Lahore, the London metropolitan area, the San Francisco Bay Area, and Adelaide to best serve its clients and partners worldwide.This provides NetSol customers with the optimum balance of subject matter expertise, in-depth domain experience, and cost effective labor, all merged into a scalable solution.In this way, “BestShoring® delivers BestSolution™”. Information technology services are valuable only if they fulfill the business strategy and project objectives set forth by the customer. NetSol’s expert consultants have the technical knowledge and business experience to ensure the optimization of the development process in alignment with basic business principles.The Company offers a broad array of professional services to clients in the global commercial markets and specializes in the application of advanced and complex IT enterprise solutions to achieve its customers' strategic objectives. Its service offerings include IT Consulting & Services; NetSol Defense Division; Business Intelligence, Information Security, Independent System Review, Outsourcing Services and Software Process Improvement Consulting; maintenance and support of existing systems; and, project management. 2 In addition to services, our product offerings are fashioned to provide a Best Product for Best Solution model.Our offerings include our flagship global solution, NetSol Financial Suite (NFS™). NFS™, a robust suite of five software applications, is an end-to-end solution for the lease and finance industry covering the complete leasing and finance cycle starting from quotation origination through end of contract. The five software applications under NFS™ have been designed and developed for a highly flexible setting and are capable of dealing with multinational, multi-company, multi-asset, multi-lingual, multi-distributor and multi-manufacturer environments.Each application is a complete system in itself and can be used independently to address specific sub-domains of the leasing/financing cycle.NFS™ is a result of more than eight years of effort resulting in over 60 modules grouped in five comprehensive applications. These five applications are complete systems in themselves and can be used independently to exhaustively address specific sub-domains of the leasing/financing cycle. When used together, they fully automate the entire leasing / financing cycle. The NetSol Financial Suite™ also includes LeasePak.LeasePak provides the leasing technology industry with the development of Web-enabled and Web-based tools to deliver superior customer service, reduce operating costs, streamline the lease management lifecycle, and support collaboration with origination channel and asset partners.LeasePak can be configured to run on HP-UX, SUN/Solaris or Linux, as well as for Oracle and Sybase users.In terms of scalability, NetSol Technologies North America offers the basic product as well as a collection of highly specialized add on modules for systems, portfolios and accrual methods for virtually all sizes and complexities of operations.
